Citation Nr: 1431563	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-26 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971 and November 1972 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for left and right knee disabilities.  

The Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of that hearing is of record.  

This appeal was previously before the Board and remanded for additional development in May 2010, April 2013, and January 2014.  


FINDING OF FACT

The competent and probative evidence of record is in equipoise as to whether the Veteran's degenerative joint disease of the left and right knee is related to his military service.  
CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative joint disease of the left and right knee are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Here, the Veteran is diagnosed with osteoarthritis and degenerative joint disease of the left and right knee and he asserts that his current knee disabilities are related to his military service.  Specifically, he asserts that while in Officer Candidate School in 1969 at Ft. Benning, Georgia, he fell over a log while running in formation and fell on both his left and right knee.  He further contends that he sought medical treatment after the injury and received a "medical recycle" to a different class after this injury.  Additionally, he reports that he has experienced periodic bilateral knee pain since this incident in service.  See March 2010 Board Hearing transcript.  

In October 2011, the Veteran submitted two statements from individuals who served with him.  In one statement, the individual stated that he recalled a time during service that the Veteran told him that he had knee problems since Officer Candidate School.  Another individual submitted a statement that the Veteran was "medically recycled" to another class during Officer Candidate School and that during service the Veteran had ongoing problems, including soreness, with "one of his knees in particular."  

The Veteran's service personnel records reveal that the Veteran was stationed in Ft. Benning, Georgia in 1969.  However, a complete set of the Veteran's service treatment records are not available for review and a formal finding of unavailability was issued in November 2010.  The limited service treatment records currently associated with the claims file do not include treatment for either the left or right knee.  There were no pertinent abnormalities noted on an October 1968 and July 1969 reports of medical examination.  The Veteran completed a report of medical history in December 1978 and May 1980 and did not indicate a history of knee pain or painful joints.  The report of medical examination from December 1978 and May 1980 noted no pertinent abnormalities of the Veteran's musculoskeletal system.        

The Veteran has submitted records of private treatment for his bilateral knee condition since 1999.  These treatment records reveal x-ray evidence of degenerative joint disease of the left and right knee.  See Dr. C. treatment records dated January 2007 and Dr. R. treatment records dated May 2011.  In April 2013, the Veteran submitted a letter from his former rheumatologist, Dr. M.  Dr. M. stated that he treated the Veteran periodically from 1982 to 1990 for an "arthritic problem of the knees."  The doctor associated this "arthritic problem of the knees" to the Veteran's military service.  

The Veteran was afforded a VA examination in May 2013 and an addendum opinion was obtained in March 2014.  The VA examiner thoroughly reviewed the claims file, including Dr. M.'s statement, and opined that the Veteran's current left and right knee disabilities were less likely than not related to his military service.  The examiner's rationale included in the May 2013 opinion and the March 2014 addendum highlighted that the Veteran's service treatment records were negative for complaints of a left or right knee condition, that there were no medical records to support the claimed bilateral knee condition in the years immediately after service, and that the medical literature does not show a correlation between a condition similar to a knee sprain and degenerative arthritis.  The examiner questioned the authenticity of Dr. M's letter because there were no medical records of treatment during this period. 

The Board notes that credible testimony has been provided as to an injury in service and a physician has indicated treating the Veteran during the period following service for knee complaints that the physician linked to service.  Although the VA examiner has provided an opinion to the contrary, that opinion was based on the lack of treatment records during and/or following service.  However, the Board finds it reasonable that Dr. M would no longer have copies of records from prior decades.  Moreover, several years of service treatment records appear to be missing.  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2013).

Thus, following review of the record, the Board resolves all doubt in the Veteran's favor, and finds that the probative evidence of record is in equipoise on the question of whether the Veteran's degenerative joint disease of the left and right knees is related to service.  Accordingly, service connection for degenerative joint disease of the left and right knees is granted.     


ORDER

Entitlement to service connection for degenerative joint disease of the left knee is granted.  

Entitlement to service connection for degenerative joint disease of the right knee is granted. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


